Citation Nr: 0605200	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In January 2004, the Board remanded the claim for 
additional evidentiary development.  The claim was 
subsequently returned to the Board for further appellate 
review.  

The RO, in a January 2005 rating decision, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  In July 2005, the veteran 
submitted a statement disagreeing with that evaluation.  The 
Board construes this statement to be a notice of 
disagreement.  A Statement of the Case addressing this issue 
is not of record.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  This issue is the subject of the attached remand.


FINDING OF FACT

Degenerative arthritis of the lumbar spine was not present 
until many years after separation from service, and is not 
related to any incident during service.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5201, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the April 2002 
rating decision which denied service connection for a low 
back disorder, a statement of the case (SOC) in February 
2003, a letter in May 2004, and a supplemental statement of 
the case (SSOC) in February 2005, all of which discussed the 
pertinent evidence, and the laws and regulations related to 
this claim.  These documents essentially notified the veteran 
of the evidence needed to prevail on these claims.  
Specifically, the letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of current low back complaints.  Additionally, the 
Board obtained a Veterans Health Administration (VHA) 
opinion.  Under these circumstances, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran contends that his current low back problems 
originated during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative arthritis to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Although the service medical records reflect that the veteran 
was seen for complaints on two occasions, in 1951 and 1952, 
for back pain and contain reference to a preservice back 
injury, no significant back disorder was noted.  He also 
reported that he had injured his back in 1950 when playing 
football.  X-rays were negative and no back disorder was 
reported at separation in July 1955.  

At a September 1956 VA examination, just over 1 year after 
separation from service, there were no complaints, findings 
or diagnoses of any back problems or conditions.  Moreover, 
the post service clinical records do not reflect a chronic 
back disorder until 1978, and at that time, the veteran did 
not relate any inservice back injury.  Instead, he reported 
that he initially hurt his back in February 1971.  Additional 
report of a back disorder was not indicated in the claims 
file until 1989, at which time, degenerative arthritis of the 
lumbar spine was diagnosed.  The Board notes that the veteran 
never related his back problems to any incident of service 
until VA evaluation in 1999.  At that time, the veteran 
reported that his back pain began when he was in Korea in 
1953, and he reported "twisting and falling" over the years 
with reinjury of the back.  His symptoms of pain and 
stiffness were worse in the morning and after sitting for 
prolonged periods of time.  The assessment was that all of 
his symptoms were most likely related to old age.  

Additionally, the Board finds that none of the VA opinions of 
record variously dated from June 2004 to October 2005 support 
the veteran's claim.  Both the June 2004 and January 2005 VA 
examination opinions find that the veteran did not incur a 
significant back disorder during service.  While it may be 
argued that the June 2004 opinion is of limited value due to 
the fact that the veteran's claims file was not reviewed, it 
is noted that the opinion was based on the medical history 
provided by the veteran.  While the June 2004 examiner stated 
that without the claim file, he could not fully answer 
questions as to the etiology of current back problems, he 
further stated that based on the history as given by the 
veteran and without review of any evidence, it was more 
likely than not that current low back disorder was related to 
post service events rather than to injury from service which 
resolved.  In contrast the January 2005 and October 2005 
opinions were based on a full review of the veteran's claims 
file.  Both the January 2005 and October 2005 examinations 
noted the veteran's report of injury prior to service, the 
veteran's complaints during service, and the subsequent 
complaints and findings after service.  Both examiners stated 
that while the veteran may have incurred back injury during 
service, X-rays were negative at the time, as was separation 
examination, and thus, there were no signs of serious injury.  
The January 2005 examiner further stated that, based on the 
review and examination, he could not say that the veteran had 
preexisting low back injury that had been made materially 
worse during service.  The October 2005 VHA physician noted 
that the veteran suffered from no more than the standard 
aching low back pain that was present in at least 90% of the 
population at sometime during the course of their lives.  The 
physician added that the progression of the age related 
changes in the lumbar spine from minimal through significant 
with the passage of years was consistent with the veteran's 
advancing age.  Thus, he opined that the veteran's back 
condition would be as it is today even absent his period in 
service.  Both the January and October 2005 examiners noted 
the veteran's preservice football injury, but it was pointed 
out that this incident would also have been of little 
significance.  In conclusion, the examiners opined that there 
were no specific injuries to the veteran's lumbar spine prior 
to or during the course of service which caused any lasting 
injury, nor was that the cause of his eventually developing 
significant arthritic changes in the lumbar spine; rather, 
his low back condition was secondary to his advancing age and 
the osteoarthritis, which was to be expected in the lumbar 
spine with the passage of years, and the veteran's current 
back disorder was not related to any preservice injury or 
inservice injury.

Here, the Board finds that that any inservice back condition 
resolved with treatment, and there is no medical evidence of 
additional chronic low back disorder until many years 
thereafter.  To the extent that the veteran has offered his 
own theory that his current back problems are related to 
service, the mere contentions of the veteran, no matter how 
well-meaning, will not support his claim.  He is competent as 
a lay person to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's current low back disorder, 
diagnosed as degenerative arthritis of the lumbar spine, was 
not present until many years after service, and is not 
etiologically or causally related to active duty service or 
any incident therein.  In summary, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative arthritis of the 
lumbar spine.  Thus, the benefit of the doubt does not apply 
and the claim is denied.


ORDER

Service connection for a low back disorder is denied.  


REMAND

The Board finds that the veteran's July 2005 statement was a 
notice of disagreement with the noncompensable evaluation 
assigned for the bilateral hearing loss in the January 2005 
rating decision.  The RO has not provided the veteran a 
statement of the case on this issue.  When a notice of 
disagreement is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2005) See Manlincon v. 
West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

The AMC/RO must issue the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
evaluation for bilateral hearing loss.  
The AMC/RO should advise the veteran of 
the need to timely file a substantive 
appeal to perfect appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, 38 U.S.C. §§ 
5109B, 7112 (2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


